Title: To James Madison from Daniel Clark, 21 October 1803
From: Clark, Daniel
To: Madison, James


Sir
New Orleans 21 October 1803
I take the Liberty of forwarding to you the inclosed remarks which have been just given to me by Mr Jones of this City in answer to some Questions put to him on the subjects therein mentioned. He had no idea of their being sent forward or he would have been more particular, and I have not even time before the Post sets off to make a fair Copy of them. I have been induced to send them to shew you I am not singular in my idea of a military Force and an efficient Government being indispensably necessary to maintain Order here. As Mr Jones was my predecessor in Office you have I presume a knowledge of his talents and I have myself a great reliance on his Judgment & Experience. I have the Honor to remain very respectfully Sir Your most obedient Servt.
Daniel Clark
  

   
   RC (DNA: RG 59, CD, New Orleans, vol. 1); enclosure (DNA: RG 59, TP, Orleans, vol. 2). RC docketed by Wagner as received 22 Nov. For enclosure, see n. 1.



   
   Clark enclosed a memorandum (6 pp.; docketed by Wagner: “Hints of Evan Jones respecting the mode of administering justice in Louisiana”; printed in Carter, Territorial Papers, Orleans, 9:83–84) which pointed out the difficulty with which justice would be enforced in the new territory, particularly in the outlying districts. Jones insisted that “some assistance of military force, will … be absolutely necessary to support the Civil magistrates, especially in the beginning.” Jones also suggested the problem of finding proper magistrates and advised an enlargement of a judge’s traditional powers that would “naturally cease, as soon as the Inhabitants acquire a competent idea of the laws.”


